UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6191


ERIC MARIO BYERS,

                    Petitioner,

             v.

LANE,

                    Respondent.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:16-cv-01290-CMH-MSN)


Submitted: May 24, 2018                                           Decided: May 30, 2018


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric Mario Byers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric Mario Byers petitions for permission to appeal under 28 U.S.C. § 1292(b)

(2012) the district court’s order denying without prejudice his motion to subpoena

witnesses. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). Byers

was instructed that the interlocutory order to be reviewed must be certified by the district

court in accordance with 28 U.S.C. §1292(b).      Because the order has not been certified

and Byers does not seek to withdraw his petition for permission to appeal, we dismiss the

appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               DISMISSED




                                             2